     Case 1:19-cv-01060-STA-jay Document 1 Filed 03/26/19 Page 1 of 8                    PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

RICHARD SMITH,
individually,

         Plaintiff,
                                                       NO. __________________
               v.

BUTTS FOODS, INC.,
a Tennessee Corporation,                               JURY TRIAL DEMANDED
RAY E. BUTTS III, an Individual and
R.E. BUTTS IV, an Individual,

      Defendants,
______________________________________________________________________________

                      COMPLAINT FOR VIOLATIONS OF
                      THE FAIR LABOR STANDARDS ACT
______________________________________________________________________________

         Plaintiff, Richard Smith (“Plaintiff”), individually, brings this action against Butts Foods,

Inc., Ray E. Butts III, and R.E. Butts IV (“Defendants”) and alleges as follows:

                                        I. INTRODUCTION

1.       This lawsuit is brought against Defendants under the Fair Labor Standards Act (“FLSA”),

         29 U.S.C. § 201, et seq., to recover unpaid overtime compensation and other damages owed

         to Plaintiff.

2.       At all times material to this Action, Plaintiff Sims performed work for Defendants as a

         vehicle “fueler”, and was classified as exempt from the payment of FLSA overtime

         compensation for hours worked in excess of forty (40) within weekly pay periods.

3.       Defendants misclassified Plaintiff as exempt from the payment of FLSA overtime for hours

         worked in excess of forty (40) within weekly pay periods when performing his various



                                                   1
     Case 1:19-cv-01060-STA-jay Document 1 Filed 03/26/19 Page 2 of 8                       PageID 2



         non-exempt job duties -- without compensating him fully at the applicable FLSA overtime

         rates of pay for such overtime work -- during all times material to this action.

4.       Upon information and belief, for at least three (3) years prior to the filing of this Action,

         Defendants willfully and intentionally committed violations of the FLSA.

                                 II. JURISDICTION AND VENUE

5.       The FLSA authorizes court actions by private parties to recover damages for violations of

         the FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims is based

         on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

6.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff

         was employed by Defendants in this district and performed work for Defendants in this

         district at all times relevant to this action. Moreover, Defendants regularly conducted and

         continue to conduct business in this district, and have engaged in FLSA violations in this

         district during all material times in this cause.

                                             III. PARTIES

7.       Plaintiff Richard Smith has been employed by Defendants as a vehicle “fueler” employee

         within this district during the applicable statutory limitations’ period herein.

8.       Defendant Butts Foods, Inc. is a Tennessee Corporation with its principal office located at

         432 N. Royal Street, Jackson, Tennessee 38301-5466 and has been Plaintiff’s “employer”

         as that term is defined under the FLSA during all times material to this action. According

         to the Tennessee Secretary of State, Defendant Butts Foods, Inc. can be served process

         through its registered agent: R.E. Butts, IV at 432 N. Royal Street, Jackson, Tennessee

         38301-5466.




                                                    2
     Case 1:19-cv-01060-STA-jay Document 1 Filed 03/26/19 Page 3 of 8                     PageID 3



9.       Ray E. Butts III is a stockholder and principal officer of Butts Foods, Inc. and has exercised

         operational control over Butts Foods, Inc. at all times material herein. Mr. Butts can be

         served process at 432 N. Royal Street, Jackson, Tennessee 38301-5466.

10.      R.E. Butts IV is the Vice President of Butts Foods, Inc., and has exercised operational

         control over Butts Foods, Inc. at all times material herein. Mr. Butts can be served process

         at 432 N. Royal Street, Jackson, Tennessee 38301-5466.

                                        V. ALLEGATIONS

11.      Defendant Butts Foods, Inc. has its headquarters in Madison County, Tennessee and is a

         distributor of protein food products throughout multiple states with warehouses located in

         Birmingham, Alabama; Hattiesburg, Mississippi; Grenada, Mississippi; and Nashville,

         Tennessee; as well as in Jackson, Tennessee.

12.      Defendant Butts Foods, Inc. owns and operates a mixed fleet of trucks and vans in which

         it transports food products to customers.

13.      Plaintiff was hired by Defendants to keep trucks and refrigeration units fueled that are

         utilized in Defendants’ food shipping operations.

14.      Plaintiff has been employed by Defendants within the last three (3) years.

15.      Defendants jointly controlled how Plaintiff performed his job and what duties he performed

         and where he performed said duties.

16.      Defendants shared power over hiring and firing decisions concerning the Plaintiff.

17.      Plaintiff routinely worked in excess of forty (40) hours per week performing these non-

         exempt duties.

18.      At all material times, Plaintiff was paid a straight wage.




                                                     3
 Case 1:19-cv-01060-STA-jay Document 1 Filed 03/26/19 Page 4 of 8                     PageID 4



19.   Plaintiff has never been paid overtime compensation for performing the non-exempt duties

      described herein, in violation of the FLSA.

20.   Therefore, Plaintiff is entitled to receive from Defendants unpaid overtime compensation

      for all hours worked at the difference between one and one-half times his regular hourly

      rate of pay for all hours worked over forty (40) within weekly pay periods during the

      applicable statutory limitations’ period to this action.

21.   Defendants have been the “employer” of the Plaintiff and within the meaning of 29 U.S.C.

      § 203(d), during all times relevant to this Complaint.

22.   Defendants employed Plaintiff and were responsible for establishing and administering pay

      policies and practices, including pay classifications and overtime pay rates, under the

      control and direction of Defendants Ray Butts III and R.E. Butts IV during all times

      relevant to this Action.

23.   Plaintiff has been an “employee” of Defendants, as defined by Section 203(e)(1) of the

      FLSA, and worked for Defendants within the territory of the United States within three (3)

      years preceding the filing of this lawsuit during all times material to this Complaint.

24.   Defendants have been an enterprise engaged in commerce and in the production of goods

      for commerce as defined by Section 203(s)(1) of the FLSA, with annual revenue in excess

      of $500,000.00 during all times material to this Complaint.

25.   At all times material to this action, Defendants have been subject to the pay requirements

      of the FLSA because they are an enterprise in interstate commerce and in the production

      of goods in interstate commerce, and their employees have been engaged in interstate

      commerce.




                                                4
 Case 1:19-cv-01060-STA-jay Document 1 Filed 03/26/19 Page 5 of 8                     PageID 5



26.   Defendants constitute an integrated enterprise as that term is defined in the FLSA, 29

      U.S.A. § 203(r).

27.   Defendants have employed a time keeping system for tracking and reporting the hours

      worked by Plaintiff during all times material to this Action.

28.   Defendants are unable to bear their burden of showing Plaintiff is within any of the FLSA

      overtime exemptions.

29.   The net effect of Defendants’ practice of misclassifying Plaintiff as exempt from overtime

      compensation, and failing to pay him for all hours worked in excess of forty (40) per week

      at the applicable FLSA overtime compensation rate of pay, was a scheme to save on payroll

      costs and payroll taxes for which Defendants have enjoyed ill gained profits at the expense

      of Plaintiff.

30.   Although at this stage Plaintiff is unable to state the exact amount owed to him, he believes

      such information will become available during the course of discovery. However, when an

      employer fails to keep complete and accurate time records, employees may establish the

      hours worked solely by their testimony and the burden of proof of overcoming such

      testimony shifts to the employer.

                               COUNT I
            FAIR LABOR STANDARDS ACT VIOLATIONS – OVERTIME


31.   Plaintiff repeats and re-alleges Paragraphs 1 through 31 above as if they were set forth

      herein.

32.   At all times relevant herein, Defendants have been, and continue to be, an employer

      engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and

      207(a).



                                                5
 Case 1:19-cv-01060-STA-jay Document 1 Filed 03/26/19 Page 6 of 8                      PageID 6



33.   At all times relevant herein, Defendants have employed Plaintiff as an “employee” within

      the meaning of the FLSA.

34.   Defendants have had practice of willfully misclassifying Plaintiff as exempt from the

      payment of overtime compensation for all hours worked over forty (40) per week, and have

      failed to pay Plaintiff the applicable FLSA overtime rates of pay (at not less than one and

      one-half times their regular hourly rate of pay) for all hours worked over forty (40) within

      weekly pay periods during all times relevant, as hereinbefore described.

35.   At all times relevant herein, Defendants have had actual, as well as constructive,

      knowledge of willfully refusing to pay Plaintiff fully for all hours worked in excess of forty

      (40) per week at the applicable FLSA overtime rates of pay without a good faith basis.

36.   Defendants acted willfully, and without a good faith basis, in their failure to pay Plaintiff

      overtime compensation for all hours worked over forty (40) per week within applicable

      weekly pay periods during all times relevant to this action.

37.   As a result of Defendants’ willful failure to compensate Plaintiff fully at the applicable

      overtime rates of pay for all hours worked in excess of forty (40) within applicable weekly

      pay periods, they have violated the FLSA, 29 U.S.C. § 255(a).

38.   Due to Defendants’ willful FLSA violations and lack of a good faith basis, as described

      above, Plaintiff is entitled, and hereby seeks, to recover from Defendants compensation for

      unpaid overtime wages, an additional equal amount as liquidated damages, as well as

      interest, reasonable attorneys’ fees, costs, and disbursements relating to this action for the

      three-year statutory period under the FLSA, 29 U.S.C. § 216(b).

                                   PRAYER FOR RELIEF

      WHEREAS, Plaintiff requests this Court to grant the following relief against Defendants:



                                                6
 Case 1:19-cv-01060-STA-jay Document 1 Filed 03/26/19 Page 7 of 8                      PageID 7



   A.    On Count I, an award of compensation for unpaid overtime hours (back pay) to Plaintiff;

   B.    On Count I, an award of liquidated damages to Plaintiff;

   C.    On Count I, an award of prejudgment and post-judgment interest at the applicable legal

         rate to Plaintiff;

   D.    On Count I, an award of costs, expenses, and disbursements relating to this action

         together with reasonable attorneys’ fees and expert fees to Plaintiff;

   E.    On Count I, a ruling that the three-year statutory period for willful violations under the

         FLSA shall apply in this action, and

   F.    Such other general and specific relief as this Court deems just and proper.

                                    JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a TRIAL

BY JURY on all issues so triable.




                                                 7
 Case 1:19-cv-01060-STA-jay Document 1 Filed 03/26/19 Page 8 of 8          PageID 8



Dated: March 26th, 2019.           Respectfully Submitted,

                                   /s/Gordon E. Jackson
                                   Gordon E. Jackson (TN BPR #08323)
                                   J. Russ Bryant (TN BPR #33830)
                                   Paula R. Jackson (TN BPR #20149)
                                   Robert E. Turner, IV (TN BPR #35364)
                                   Nathan A. Bishop (TN BPR #35944)
                                   Robert E. Morelli, III (TN BPR #37004)
                                   JACKSON, SHIELDS, YEISER & HOLT
                                   Attorneys at Law
                                   262 German Oak Drive
                                   Memphis, Tennessee 38018
                                   Tel: (901) 754-8001
                                   Fax: (901) 759-1745
                                   gjackson@jsyc.com
                                   rbryant@jsyc.com
                                   pjackson@jsyc.com
                                   rturner@jsyc.com
                                   nbishop@jsyc.com
                                   rmorelli@jsyc.com

                                   Attorneys for Named Plaintiffs, on behalf of
                                   themselves and all other similarly situated current
                                   and former employees




                                      8
